Exhibit 31.1 PRINCIPAL EXECUTIVE OFFICER’S CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, R. Blake Young, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of Comverge, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ R. Blake Young R. Blake Young President and Chief Executive Officer (Principal Executive Officer) May 19, 2011
